DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-18 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claims 1-18]
Claim 1 recites “coupling the first target driving wire to the frame positioned on a first position” and “coupling the second target driving wire to the frame positioned on a second position different from the first position”.
It is unclear whether the “positioned on a” first/second portion is attempting to limit the location on the frame to which the target driving wires are connected (e.g. coupling the first target driving wire to position A and coupling the second target driving wire to position B consistent with Figures 3 and 4) or whether the limitation is attempting to limit the location of the frame at the time in which the target driving wires are connected (e.g. coupling the first target driving wire when the frame is positioned at position A and coupling the second driving wire when the frame is positioned at position B consistent with Figures 8A and 8B).
For the purposes of applying prior art, the second interpretation will be used by the examiner consistent with Figures 8A and 8B.  This is also thought to be consistent with the requirements of claim 6.  Clarification is required.
Claims 2-18 are similarly rejected for their dependence on claim 1.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,841,464. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 1]
1. A method of manufacturing a camera module which includes a housing having an inner space, a frame disposed in the inner space of the housing and accommodating a lens barrel, and driving wires configured to drive the frame in a direction perpendicular to an optical axis, the method comprising: 

fixing a first target driving wire, among the driving wires, to the housing; 






coupling the first target driving wire to the frame positioned on a first position; 



fixing a second target driving wire, among the driving wires, to the housing; 







and coupling the second target driving wire to the frame positioned on a second position different from the first position.
1. A method of manufacturing a camera module which includes a housing having an inner space, a frame disposed in the inner space of the housing and accommodating a lens barrel, and driving wires configured to drive the frame in a direction perpendicular to an optical axis, the method comprising: 

fixing end portions of a target driving wire, among the driving wires, to a first inner side surface of the housing; 

disposing the frame adjacent a second inner side surface of the housing that opposes the first inner side surface; 

and coupling an intermediate portion of the target driving wire to a mounting member of the frame that faces the first inner surface of the housing.
5. The method of claim 1, further comprising: disposing end portions of another target driving wire, among the driving wires, on the second inner side surface of the housing.
6. The method of claim 5, further comprising: disposing the frame adjacent the first inner side surface of the housing.

7. The method of claim 6, further comprising: coupling an intermediate portion of the other target driving wire to a second mounting member of the frame that faces the second inner side surface of the housing.


	Claim 7 anticipates claim 1 of the present application.  Therefore, the claims are not patentably distinct.  

Allowable Subject Matter
Claim 1 contains limitations not taught by the prior art, but cannot be considered allowable until the above double patenting rejections are overcome.
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 1-18]
The prior art does not teach or reasonably suggest a manufacturing method which couples first/second target driving wires to a frame when the frame is positioned at first/second positions as required by the claims.  While the prior art teaches modules which have a similar structure (see references cited on IDS), the prior art does not teach or reasonably suggest the particular manufacturing method steps recited to manufacture the modules. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698